         Case 1:16-cv-02252-ER Document 163 Filed 09/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIAS WEXLER, ZERO INTERNATIONAL
REALTY CO., INC., ZERO OHIO, LLC, ZERO
REALTY NC, LLC, 391 CONCORD AVENUE,                      Hon. Edgardo Ramos
INC., ZERO AMERICA LATINA, LTD., ZERO                    Docket No.: 1:16-cv-02252
ASIA PACIFIC, LTD., and ZERO EAST, LTD.,

                                   Plaintiffs,           Allegion (UK) Limited and Schlage Lock
                                                         Company, LLC are directed to respond to
             - against -                                 the Wexler Parties' motion, Docs. 161 and
                                                         162, by September 16, 2020.
ALLEGION (UK) LIMITED, ALLEGION PLC,
and SCHLAGE LOCK COMPANY, LLC,                           It is SO ORDERED.

                                   Defendants.


SCHLAGE LOCK COMPANY, LLC

                            Counterclaimant,
                                                                       9/9/2020
             - against -

ELIAS WEXLER,

                      Counterclaim Defendant.

SCHLAGE LOCK COMPANY LLC,
                                                          Hon. Edgardo Ramos
                                    Plaintiff,            Docket No.: 1:18-cv-04033 ER

                 v.
                                                          ECF Case
JACOB WEXLER and LEGACY
MANUFACTURING LLC,

                                  Defendants.

                       NOTICE OF MOTION FOR CLARIFICATION
                      AND RECONSIDERATION OR REARGUMENT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of the Wexler Parties’ Motion for Clarification and Reconsideration or Reargument, the
          Case 1:16-cv-02252-ER Document 163 Filed 09/09/20 Page 2 of 2




undersigned will move this Court before The Honorable Edgardo Ramos, United States District

Judge, located at 40 Foley Square, New York, NY 10007, as soon as counsel may be heard, for

an Order, pursuant to Rules 60(a) and 59(e) of the Federal Rules of Civil Procedure and Rule 6.3

of the Local Rules of the United States District Court for the Southern District of New York, for

(i) clarification or, in the alternative, reconsideration or reargument of that part of the Court’s

August 25, 2020 Opinion and Order (“Opinion”) (Dkt. No. 159) denying the Wexler Parties’

motion for a protective order as to Elias Wexler’s personal tax returns, and (ii) reconsideration or

reargument of that part of the Opinion denying the Wexler Parties’ motion to compel documents

and communications concerning AAA Architectural Hardware and Elias Wexler, Jacob Wexler,

or Legacy Manufacturing LLC.

      Dated: New York, New York                KASOWITZ BENSON TORRES LLP
             September 8, 2020

                                               By: /s/ Sondra D. Grigsby
                                                      Michael Paul Bowen
                                                      Sondra D. Grigsby

                                               1633 Broadway
                                               New York, NY 10019
                                               Phone: (212) 506-1700
                                               Fax: (212) 506-1800
                                               mbowen@kaswoitz.com
                                               sgrigsby@kasowitz.com
                                               Attorneys for the Wexler Parties


cc:     Mark Diana, Esq. (via ECF)
        Robin Koshy, Esq. (via ECF)
        Attorneys for Allegion (UK) Limited and Schlage Lock Company, LLC




                                                   2
